Citation Nr: 1645414	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for a respiratory disorder claimed as asthma and to include chronic bronchitis, chronic obstructive pulmonary disease (COPD), and interstitial lung disease, and as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was remanded in June 2015, December 2015, and August 2016 for additional development and has now been returned to the Board for further adjudication.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a respiratory disorder and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Board most recently denied the Veteran's claims of entitlement to service connection for left knee and left ankle disabilities in an August 2005 decision.  The Veteran did not appeal the decision and the Chairman of the Board did not order reconsideration.  

2. Evidence presented in support of the Veteran's left knee claim since the August 2005 Board decision is new because it has not been previously submitted to agency decisionmakers, however it is not material because it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

2. Evidence presented in support of the Veteran's left ankle claim since the August 2005 Board decision is new because it has not been previously submitted to agency decisionmakers, and it is material because it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability.


CONCLUSIONS OF LAW

1. Evidence received in support of the Veteran's left knee claim since the August 2005 Board decision is new but not material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).

2. Evidence received in support of the Veteran's left ankle claim since the August 2005 Board decision is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, with regard to the Veteran's petition to reopen his left ankle claim, because, as discussed in greater detail below, the benefit is being granted in full, any development or notification actions under VCAA do not avail the Veteran in pursuit of his petition to reopen his claim for a left ankle condition.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his left ankle claim is unnecessary.

Addressing the Veteran's left knee claim, VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the Veteran received no such letter.  However, the December 2009 Statement of the Case (SOC) and September 2016 Supplemental Statement of the Case (SSOC) included the regulatory provisions relevant to petitions to reopen based on new and material evidence. Where the evidence demonstrates the Veteran had actual knowledge of the elements of his claim, failure to receive a VCAA notice letter is not prejudicial.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was twice provided with notice of the evidence required to adjudicate a petition to reopen a claim with new and material evidence, his claim was subsequently readjudicated, and the Veteran did submit additional evidence in support of his claim.  As such, the RO's failure to issue a VCAA notice letter with regard to the elements of new and material evidence was not prejudicial in this case.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that the Veteran's service treatment records, Social Security Administration (SSA) records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As discussed above, with regard to the Veteran's petition to reopen his left knee service connection claim, this appeal was remanded in June 2015, December 2015, and August 2016 for additional development to include the collection of SSA records and relevant post-service treatment records.  A review of the record reveals that all of the remand directives contained in the aforementioned Board decisions relevant to the Veteran's petition to reopen his claim of service connection for his left knee been completed, as detailed in the above discussion of VA's duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to the Veteran's left knee petition.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in October 2015.  The October 2015 hearing focused on the elements necessary to substantiate the Veteran's petition to reopen his left knee and left ankle claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his left knee claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012). 

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's left knee claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II.	Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

I. New and Material Evidence to Reopen Left Knee and Left Ankle Claims

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In this case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is a claim application which has been either allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the Board denied service connection for a left knee disorder and left ankle disorder in an August 2005 decision.  The Veteran did not appeal this decision and the Chairman of the Board did not order reconsideration of this decision.  Therefore, the decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

1. Evidence and Analysis

Review of the August 2005 Board decision indicates that the Board previously denied service connection for the Veteran's left ankle because there was no evidence of current left ankle disability connected to service.  This finding was made on the basis that the Veteran's service treatment records did not document any in-service injury or condition, and the Veteran's post-service treatment records only revealed that he was noted to have dorsiflexor weakness in both ankles due to radiculopathy caused by the Veteran's spine cancer in December 2003.  The Board also found that there was insufficient evidence of medical nexus, finding that the Veteran's lay statements were too general and lacking in date specificity to be probative, and noted that the Veteran's post-service left ankle symptoms were not treated until several years after service.

As for the Veteran's claim of service connection for a left knee disability, the Board similarly found that there was no evidence of left knee injury or disability.  In doing so the Board noted that the Veteran's service treatment records and separation physical were silent for complaints of left knee symptoms, and that the Veteran did not present with left knee pain until November 1997, at which time he did not report an onset of symptoms for many years; but, in contrast to lay statements of record, reported that he had experienced left knee pain for one month prior to seeking treatment.

As previously discussed the Veteran's post-service treatment records from October 2004 to May 2012 have been collected.  To the extent that such records were not in existence at the time of the August 2005 Board decision, such evidence constitutes new evidence.

The Veteran's post-service VA treatment records reveals that in January 2014 he underwent a coronary artery bypass graft in which a blood vessel was removed from his left lower extremity.  This graft site later became infected in March 2014, and the Veteran was treated and then discharged with a seven day course of antibiotics.  

Moreover, the Veteran appears to have been diagnosed with osteoarthritis of the left ankle in May 2015 as indicated by the diagnosis "oa" and instructions regarding ankle pain and the causes of arthritis contained in his VA treatment records.  Additionally, a July 2015 magnetic resonance image (MRI) of the Veteran's left ankle notes lateral talar dome advanced age osteochondral lesion with subchondral cystic changes.  The Veteran was also treated for a left ankle mass and questionable vascular necrosis, which later resolved in December 2015.  

As for the Veteran's claimed left knee condition, aside from intermittent left knee pain, the Veteran's post-service treatment records do not contain any diagnosis of a knee condition.  To the extent that knee pain is documented in the Veteran's post-service treatment records, such pain is attributed to radiculopathy caused by the Veteran's spine cancer and spinal fusion, as documented by the Veteran's December 2013 VA treatment records, as well as October 2004 treatment records.  The Veteran is not service-connected for either spinal cancer or spinal fusion, and there is no indication that the Veteran's spinal cancer or spinal fusion is related to service.  Although there are some complaints of knee pain documented in the Veteran's treatment records, there is no formal diagnosis of a knee condition, and the Veteran, by his own admission, has not been consistently treated for a knee condition.  

A review of the Veteran's October 2015 Board hearing testimony reveals that the Veteran indicated that he injured his left knee and left ankle while playing football during service.  He indicates that he sought medical treatment for this and had swelling, and that he was diagnosed with a left ankle contusion.  He also noted that he has had a quadruple bypass surgery, and that to perform this surgery a vein was removed from his left leg.  The Veteran explained that he did not feel the removal of this vein helped his left knee and ankle conditions.  However, he clarified that his left knee does not really bother him that much, and that most of his time his left ankle is the issue.  However, he noted that he is not really actively treated for either condition, but that VA took an X-ray of his left ankle recently due to swelling, and that he had not yet been informed of the results.  To treat his ankle, he indicated that he was given a cream, some pain pills, and a stocking.  As for his left knee, the Veteran indicated that he does not currently have a diagnosed knee condition.  A review of the record reveals that the only portion of this testimony that constitutes new evidence is portion of the testimony pertaining to the Veteran's quadruple bypass procedure.  

Finally, in a June 2016 brief, the Veteran's representative raises the argument that the Veteran's left knee and left ankle conditions may have pre-existed service and therefore may have been aggravated by service, but provides no supporting details.  Such an argument, previously unadvanced, also constitutes new evidence.

Addressing materiality with regard to the Veteran's left ankle condition, the Board notes that the Veteran currently has a diagnosis of left ankle osteoarthritis that was not previously considered in the Board's August 2005 rating decision, as this diagnosis was not formed until 2015.  As such, this new diagnosis is relevant to the first element of service connection requiring a current disability and the third element of service connection requiring a nexus.  Accordingly, the Veteran's 2015 diagnosis of left ankle osteoarthritis is new and material evidence that raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection.  On this basis, the Veteran's left ankle claim should be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).

In contrast, the Board finds that the new evidence that has been received with regard to the Veteran's claim of entitlement to service connection for a left knee disability does not constitute material evidence.  In so finding, the Board notes that the August 2005 Board decision denied the Veteran's claim of entitlement to service connection for a left knee disability because at that time the Veteran did not have a left knee disability sufficient to meet the "current disability" element of service connection.  A review of the Veteran's most recent treatment records does not reveal any new diagnosis, disease, or symptoms that would affect this finding.  For VA purposes, a disability is "the impairment of earning capacity" resulting from "a disease, injury, or defect."  Cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Pain alone, without an underlying diagnosed medical condition, disease, or injury, does not constitute a disability on which claim of service connection may be based.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (vacated in part, appeal dismissed in part sub nom. by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (finding that the lower court erred when it made an evidentiary finding as to evidence of "exceptional and unusual circumstances")).  Although the Board acknowledges that intermittent knee pain related to radiculopathy caused by the Veteran's spine condition is documented in the Veteran's post-service treatment records that were previously unassociated with the claims file, the Board finds that there is no medical evidence that the Veteran's left knee pain is caused by an underlying left knee condition or injury.  The Board separately notes that the coronary artery bypass graft from the Veteran's left lower extremity in January 2014 resulted in no more than an acute infection, and the Veteran's medical records contain no diagnosis of a specific knee or leg injury or condition.  Likewise, given the contrary evidence, because the Board's August 2005 decision was primarily premised on the absence of a current disability sufficient to meet the first element of service connection, the Veteran's June 2106 pre-existence argument also does not meet the materiality requirement.  Accordingly, the Board finds that evidence associated with the claims file after the August 2005 Board decision denying the Veteran service connection for a left knee disability, which is the last final decision issued on this claim, does not raise a reasonable probability of substantiating the Veteran's left knee claim.  Therefore, such evidence, while new, is not material, and the Veteran's petition to reopen his left knee service connection claim cannot be granted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).


ORDER

The Veteran's petition to reopen his claim of service connection for a left knee disability is denied.

The Veteran's petition to reopen his claim of service for a left ankle condition is granted, and the claim is reopened; to this extent only, the appeal is granted.


REMAND

I. Service Connection for a Left Ankle Condition

According to McLendon v. Nicholson, VA must conduct a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  20 Vet. App. 79 (2006).  

Here, as discussed above, the Veteran was diagnosed with osteoarthritis of the left ankle in May 2015, and the Veteran has submitted testimony in support of an in-service event or injury.  Accordingly, as the record does not yet contain competent medical evidence of nexus sufficient to adjudicate the claim, remand of this claim is required for provision of an etiology opinion.

II. Service Connection for a Respiratory Disorder

As discussed above, this claim was last remanded in August 2016 for provision of an etiology opinion addressing a December 2012 positive etiology opinion provided by Dr. M. K., a certified B-reader, related to interstitial lung disease caused by asbestos exposure.  A supplemental opinion from S.P., a certified physician assistant for VA, was procured in August 2016.  Review of this supplemental opinion reveals that there are several VA treatment records, specifically X-ray records, which conflict with the December 2012 B reading interpretation provided by Dr. M.K.  Accordingly, remand of this claim is required for the provision of the Veteran's radiographic records.  These radiographic records along with the rest of the Veteran's claims file should then be provided to a B-reader or similarly qualified clinician for provision of a specialist etiology opinion.

Additionally, closer review of the Veteran's October 2015 Board hearing testimony and prior lay statements of record indicate that the Veteran's testimony attributes his current diagnosis of asthma to the inhalation of smoke and vapors he was exposed to in-service when he performed welding service as a sheet metal mechanic.  The Veteran's military occupational specialty (MOS) in service was hull maintenance technician, for which the comparable civilian occupation is "sheet metal worker."  The Veteran did not specifically relate the vapors and smoke he breathed in performance of his MOS duties in service to asbestos.  Accordingly, on remand the VA examiner should provide an opinion addressing whether any inhaled smoke or vapors the Veteran was exposed to in-service is etiologically related to his current diagnosis of asthma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Collect all of the Veteran's VA radiographic records, to include all X-rays and other diagnostic test results related to his chest and respiratory conditions, and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After procuring these records, obtain an additional medical opinion with a certified B-reader if possible, or a similarly qualified physician.

a. The examiner must address the following respiratory disorder diagnoses: (1) asthma; (2) chronic obstructive pulmonary disorder; (3) chronic bronchitis; and (4) interstitial lung disease.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's service treatment records

ii. The Veteran's July 2002 Board hearing testimony

iii. The December 2012 etiology opinion by Dr. M.K.

iv. The January 2013 treatment record by Dr. M.K. explaining the Veteran's history of in-service and post-service asbestos exposure

v. The Veteran's October 2015 Board hearing testimony

c. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that each of the above listed respiratory disorders: (1) began during active service; or (2) is related to any in-service event to include as due to asbestos exposure, and/or breathing in vapors and smoke related to the Veteran's in-service MOS duties as a hull maintenance technician working on sheet metal and welding, as described in his July 2002 and October 2015 Board hearing testimony.

i. In doing so, the examiner is advised that according to VA's Adjudication Procedure Manual, the Veteran's in-service military occupation as a hull technician renders his likelihood of in-service asbestos exposure to be "highly probable."  See M21-1, Part IV.ii.1.l.3.c.  

ii. The examiner is further advised that he should address asbestos exposure and exposure to smoke and vapors in the performance of the Veteran's duties separately.

d. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his left ankle disability, to include any osteoarthritis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.


b. The examiner must provide an opinion as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle condition: (1) began during active service; or (2) is otherwise related to an incident of service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


